                                    Case 20-11783-PGH                    Doc 9         Filed 02/11/20       Page 1 of 3
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                               www.flsb.uscourts.gov
                                                   CHAPTER 13 PLAN (Individual Adjustment of Debts)
                        ■                                       Original Plan
                                                                       Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                       Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Dianne P. Ramlal                                   JOINT DEBTOR:                                         CASE NO.: 20-11783-PGH
SS#: xxx-xx- 5491                                              SS#: xxx-xx-
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                        Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                        Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                       Included         ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

             +
             -     1.   $2,926.50               for months 1 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                   NONE      PRO BONO
     +    Total Fees:            $4500.00               Total Paid:             $1000.00            Balance Due:            $3500.00
                                                                                      +
      -   Payable           $2,310.45          /month (Months 1 to 1 )                -
                                                                                      +
          Payable           $1,189.55          /month (Months 2 to 2 )                -
          Allowed fees under LR 2016-l(B)(2) are itemized below:
          $4,500 for Attorney Fees

          Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                    NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
     +    1. Creditor: Jonathan White Revocable Trust
      -       Address: PO Box 37                               Arrearage/ Payoff on Petition Date   $85,000.00
                       Deerfield Beach, FL                 +   Arrears Payment (Cure)                       $200.00      /month (Months 1 to 1 )
                       33443                               -
                                                           +   Arrears Payment (Cure)                       $1,320.90      /month (Months    2     to 2     )
          Last 4 Digits of                                 -
                                                           +   Arrears Payment (Cure)                       $2,335.88    /month (Months 3          to 5 )
          Account No.:                  9554               -
                                                           +   Arrears Payment (Cure)                       $1,390.40      /month (Months    6     to 60    )
                                                           -
          Other:

LF-31 (rev. 10/3/17)                                                          Page 1 of 3
                                      Case 20-11783-PGH              Doc 9         Filed 02/11/20           Page 2 of 3
                                                                       Debtor(s): Dianne P. Ramlal                            Case number: 20-11783-PGH

         ■   Real Property                                                       Check one below for Real Property:
                       Principal Residence                                              Escrow is included in the regular payments
                  ■ Other Real Property                                           ■     The debtor(s) will pay       taxes   ■ insurance   directly
         Address of Collateral:
         3200 SW 47th Avenue
         West Park, FL 33023
             Personal Property/Vehicle
         Description of Collateral:

   +     2. Creditor: Broward County Records, Taxes & Treasury

   -          Address: 115 S. Andrews                      Arrearage/ Payoff on Petition Date      $ 6133.20 [4025.59 + 18%]
                       Avenue#A-100                      + Arrears Payment (Cure)                             $50.00     /month (Months 1 to 2 )
                       Fort Lauderdale, FL               -
                       33301                             + Arrears Payment (Cure)                            $104.03     /month (Months 3 to 60 )
                                                         -
         Last 4 Digits of
         Account No.:                  8580
        Other:

         ■   Real Property                                                       Check one below for Real Property:
                       Principal Residence                                              Escrow is included in the regular payments
                  ■ Other Real Property                                           ■     The debtor(s) will pay   ■   taxes     insurance directly
         Address of Collateral:
         3200 SW 47th Avenue
         West Park, FL 33023
             Personal Property/Vehicle
         Description of Collateral:

   +     3. Creditor: Stop Auto Sales

   -          Address: 19 W 23rd Street                    Arrearage/ Payoff on Petition Date      $ 12,991.20 [$11,000.00 + 6.75%]
                       Hialeah, FL 33010                 + Payoff                                            $100.00     /month (Months     1      to 2 )
                                                         -
                                                         + Payoff                                            $220.54     /month (Months     3      to 60 )
         Last 4 Digits of                                -
         Account No.:
        Other:

             Real Property                                                       Check one below for Real Property:
                       Principal Residence                                              Escrow is included in the regular payments
                       Other Real Property                                              The debtor(s) will pay       taxes     insurance directly
         Address of Collateral:



         ■   Personal Property/Vehicle
         Description of Collateral: 2013 Cheverolet Captiva VIN# 3GNAL3EK2DS569736
             B. VALUATION OF COLLATERAL:                    ■   NONE
             C. LIEN AVOIDANCE                ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE


LF-31 (rev. 10/3/17)                                                      Page 2 of 3
                                        Case 20-11783-PGH              Doc 9          Filed 02/11/20      Page 3 of 3
                                                                         Debtor(s): Dianne P. Ramlal                       Case number: 20-11783-PGH
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                       ■   NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: ■ NONE
            B. INTERNAL REVENUE SERVICE:                       ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S): ■ NONE
            D. OTHER: ■ NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
           +
           -   A. Pay              $0.00       /month (Months 1 to 5 ) Pay
           +
           -           $945.48 /month (Months 6 to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                   ■   NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS: ■ NONE
VIII.       NON-STANDARD PLAN PROVISIONS ■ NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/Dianne P. Ramlal                           Debtor    February 11, 2020                                          Joint Debtor
  Dianne P. Ramlal                                              Date                                                                     Date



  /s/ Chad T. Van Horn, Esq.                       February 11, 2020
    Attorney with permission to sign on                      Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                         Page 3 of 3
